Opinión disidente emitida por el Juez Asociado
Señor Negrón Fernández.
Después de dar detenido estudio a las cuestiones envueltas en este recurso, me veo precisado a disentir. Explicaré bre-vemente los fundamentos de mi disenso.
Acepto, por ser buena doctrina de ley, que el juez senten-ciador tenía facultad para reconsiderar la sentencia de- 3 a 5 años de presidio impuesta al aquí peticionario. La opinión del Tribunal expone correctamente la regla general en tal sentido, así como las normas dentro de las cuales puede y debe ejercitarse dicha facultad. Dichas normas las sintetiza así: “La primera norma es que el sentenciado debe encontrarse todavía bajo la custodia del tribunal sentenciador, sin haber empezado a cumplir ninguna parte de la sentencia original; la segunda norma es que la reconsideración no se produzca a menos que un error en el nombre, en la pena impuesta, o en la aplicación de la ley a los hechos probados en el proceso, jus-tifiquen la reconsideración de la sentencia original; la tercera norma es, que existan ciertas circunstancias que justifiquen la mitigación o la agravación de la sentencia. Ex parte Za-carías y El Pueblo, 41 D.P.R. 730 (1931) ; Pueblo v. Carbone, 59 D.P.R. 610 (1941); Meaders v. State, 22 S.E. 527 (1895); Nichols v. United States, 106 Fed. 672 (1901); 168 A.L.R. 706 (1945).”
La primera norma está cumplida en el presente caso. El acusado estaba aún bajo custodia judicial, y por lo tanto no había comenzado aún la ejecución de la sentencia impuéstale *628originalmente. En tales condiciones no existía inhibición constitucional que impidiera la reconsideración por razón de double jeopardy.
La segunda norma, sin embargo, no se cumple en este caso, ya que la reconsideración aquí no se produjo para corregir “un error en el nombre, en la pena impuesta, o en la aplica-ción de la ley a los hechos probados en el proceso.” (Bastar-dillas mías.) La reconsideración aquí se produjo para au-mentar la pena, tomando en consideración hechos ocurridos con posterioridad a la fijación de la pena original. Ésta fué fijada por el Juez haciendo uso de aquellos elementos de juicio que tuvo a su alcance y que consideró apropiados para gra-duar la pena que debía imponer: los hechos probados en el proceso y la condición de exconvicto del acusado la cual, aun-que no se alegó en la acusación, vino a su conocimiento en ese momento y constituía, sin duda, indicio bastante de la con-ducta y carácter previos del acusado, que podían legítima-mente ser tomados en consideración. Nada hay en el récord ante nos que indique que el juez sentenciador sufriera error alguno en la valoración de esos factores, al imponer la senten-cia original, que tuviera que ser corregido.
La tercera norma tampoco, a mi juicio, se cumple. Las “circunstancias que justifiquen la mitigación o la agravación de la sentencia” no concurren en este caso. Hechos especí-ficos ocurridos con posterioridad a la imposición de sentencia, sean o no sean constitutivos de delito, no son las circunstan-cias agravantes “que pueden justamente ser tomadas en con-sideración” por el tribunal para determinar la magnitud de la pena, dentro de la autoridad conferídale por el artículo 320 del Código de Enjuiciamiento Criminal, que dispone: “Des-pués de una confesión o veredicto de culpabilidad y siempre que se deje a discreción del tribunal la magnitud de la pena, el tribunal, a indicación verbal de cualquiera de las partes, de que hay circunstancias agravantes o atenuantes de la pena que pueden justamente ser tomadas en consideración, puede, a su arbitrio, oír brevemente esa indicación en el plazo que *629fije y dando aviso a la parte contraria, en la forma que estime conveniente.” (Bastardillas mías.)
Completando el anterior precepto, el artículo 321 del pro-pio cuerpo legal dispone:
“Las circunstancias referidas deben ser presentadas por las declaraciones de testigos examinados en sesión pública del tribunal, excepto cuando el testigo esté tan enfermo o tan débil que no pueda comparecer, en cuyo caso su declaración puede ser to-mada por un juez de paz del distrito fuera del tribunal, después de notificar a la parte contraria del modo que el tribunal estime oportuno. No se ofrecerá al tribunal, ni recibirá éste ni ninguno de los otros jueces que lo formen ninguna declaración jurada, testimonio o representación de cualquier género que sea, escrita o verbal, que tienda a la agravación o atenuación del castigo, a menos que no sea con arreglo a lo prescrito en éste y en el ar-tículo anterior.”
Definiendo el alcance de idéntica disposición de ley se dijo en People v. Rudolph, 153 Pac. 721 (Cal., 1915) : “El obje-tivo manifiesto de la sección [1204 del Código Penal de California] es el de autorizar al tribunal, luego de obtenida una convicción y antes de pronunciarse sentencia en cualquier causa criminal, a recibir testimonio bien en mitigación o en agravación de la pena a imponerse. A este fin cualquier tes-timonio que tenga que ver con el carácter o los antecedentes de la persona convicta — haya sido hasta entonces de buen o mal carácter o haya tenido una buena o mala reputación o haya sido previamente convicta de un acto contrario a la ley— puede ser presentado al tribunal.” (Bastardillas mías.) 8 Cal. Jur., see. 478, pág. 460. Véase además, 2 Alexander, The Lato of Arrest, sec. 765, pág. 1931 et seq para el alcance que se atribuye al término “circunstancias agravantes” cuando se trata de aumentos en las penas, así como Ingram v. State, 39 Ala. 247, 84 Am. Dec. 782. Claro que el tribunal puede bajo dicho precepto, a iniciativa propia, examinar las circunstancias que puedan justificar la mitigación o agrava-ción de la pena, State v. Arnold, 39 Idaho 589, 229 Pac. 748, *630mas no puede hacer entonces lo que el estatuto no le permite hacer de otro modo.
Actos específicos realizados después de dictada sentencia no pueden dar margen a la agravación, en reconsideración, de la pena impuesta, pues si ellos fueren constitutivos de de-lito, no pueden ser base para la imposición de castigo a menos que se someta a su autor a un proceso, con todas las garantías de la ley; y si no lo fueren, tampoco podrían ser base para que se impusiera, indirectamente, un castigo que la ley no autoriza ni permite imponer directamente. Véanse anota-ciones en 134 A.L.R. 1267 y 86 A.L.R. 832. Tales actos es-pecíficos posteriores al pronunciamiento de la sentencia original, no son las circunstancias “que pueden justamente ser tomadas en consideración” por el tribunal, en agravación de la pena, según nuestro derecho escrito. Estando aquí la ma-teria regida por estatuto, el quebrantamiento de sus disposi-ciones en perjuicio de los derechos del acusado, hacen la actuación del tribunal nula. En el caso de autos, por no-entrar en juego la Ley Sobre Sentencias Probatorias — núm. 259 de 3 de abril de 1946 ((1) pág. 535) — no podrían ser considerados los informes pre-sentencia que se autorizan por las Reglas Federales de Enjuiciamiento Criminal, y que se autorizan expresamente también por la legislación de otras jurisdicciones. En Williams v. New York, 337 U.S. 241, 93 L. ed. 1337, citado en la opinión concurrente, el estatuto de Nueva York, N. Y. Criminal Code (McKinney, 1945) sec. 482, autorizaba expresamente el uso del récord penal previo del acusado así como de cualesquiera informes sobre “exámenes mentales psiquiátricos (sic) o físicos” y autorizaba además al tribunal a obtener cualquier otra información que le pu-diera ayudar a determinar el tratamiento adecuado para el acusado. Tal cosa no puede hacerse en Puerto Rico, excepto en los casos en que el acusado, por no haber sido convicto an-teriormente, puede ser elegible para la sentencia probatoria. Los artículos 320 y 321 del Código de Enjuiciamiento Criminal están en toda su fuerza y vigor en casos como el presente. *631Véase Due Process and Legislative Standards, 101 U. of Pa. L. Rev. 257, 276; 49 Cal. L. Rev. 567, 48 Mich. L. Rev. 523.
A fin de realizar a plenitud la función sociológica de la justicia criminal, en su etapa inicial, según la vislumbran los más avanzados estudios de la penología moderna, el Juez, al imponer una sentencia, debe ponderar, en una valoración total de aquellos factores que afectan la personalidad del convicto, todos los elementos de juicio que le puedan llevar a determinar el medio más apropiado para su reajuste, bien mediante la suspensión de la ejecución de la sentencia o bien mediante su reclusión institucional por un período mínimo, luego del cual pueda ser puesto en libertad bajo palabra por el organismo administrativo correspondiente, si se opera en él, a través del tratamiento adecuado, el cambio favorable que tal cosa per-mita. En ese sentido es difícil — casi caprichosa — la labor del Juez, en aquellos casos, como el presente, en que no cuenta con la ayuda de oficiales probatorios que le pongan en condi-ciones de ejercer su discreción sabiamente. Una revisión de las piezas de legislación pertinentes en forma integrada y coordinada, se hace necesaria.
Como dice La Roe en Parole with Honor, a las págs. 185 y 186: “. . . La triste verdad es que en todo caso el juez nece-sariamente entra en el campo de los conjeturas cuando im-pone una sentencia. Es absolutamente imposible para él pre-decir cómo el convicto responderá al cuidado institucional, o cuál habra de ser su estado de salud, o hasta qué extremo po-drá mejorar su estado mental, o si su actitud va a mejorar o a empeorar bajo supervisión. Al sentenciar a personas convictas de delitos nuestros jueces se ven obligados a jugar con los destinos humanos.” Y a la página 194: “A todas las circunstancias alrededor de la comisión del delito se les debe dar consideración. Esto lo han tratado de hacer nuestras cortes, pero no han estado en condiciones de penetrar en el futuro para una predicción válida en cuanto al término den-tro del cual el convicto podrá ser rehabilitado y puesto en con-diciones de regresar a la sociedad.que ha ofendido. Con la *632sustitución de una filosofía de castigo por una filosofía de re-habilitación, es mucho menos importante hacer que la sen-tencia refleje la gravedad de la falta que el proveer para de-volver el convicto a -la sociedad cuando esté listo para ser devuelto. Y esa cuestión no puede determinarse al momento de imponer la sentencia.” O, como dice Cantor en Grime and Society, pág. 94: “En ausencia de principios que la gobiernen, la personal predilección e idiosincracia del juez determina la naturaleza de la sentencia.” Véanse también Jerome Hall, Science and Reform in Criminal Law, 100 U. of Pa. L. Rev. 787; MacCormick, The Prison’s Role in Crime Prevention, 41 J. Grim. L. & Criminology, 42-43; Barnes and Teeters, New Horizons in Criminology, página 391 et seq., y página 598 et seq.
Aquí podemos decir, al igual que en el caso de Meaders v. State, 22 S.E. 527 (Ga., 1895), que “La presunción es que la sentencia originalmente impuesta constituía, en opinión del tribunal, una pena apropiada para el delito.” Ninguna otra causa hubo para haberla alterado que la tentativa de evasión del peticionario. Y aunque, en ausencia de una causa espe-cífica para aumentar la pena debemos presumir que existie-ron motivos que justamente podían ser tomados en considera-ción por el juez sentenciador, Nichols v. United States, 106 Fed. 672 (C. A. 8, 1901), cuando el motivo que éste tuvo para hacerlo aparece claramente del récord, y el mismo no es uno propio para ser considerado por el tribunal, entonces la pre-sunción de que existieron motivos adecuados desaparece, y la actuación del tribunal corre la suerte que le depare el estado de la legislación sobre la materia. El alcance de ésta aquí ya lo hemos visto.
El peticionario fué, de hecho, condenado a sufrir una pena de 4 a 5 años de presidio en adición a la de 3 a 5 años impués-fcale originalmente, como consecuencia directa de su conducta, que produjo “situación de confusión y de desorden” en el tribunal. Esa conducta pudo haber sido castigada como desa-*633.cato, y sentenciado el peticionario a la pena máxima de 30 ■días de cárcel o $200 de multa, o ambas penas, a discreción ■del tribunal. Ley de Io de marzo de 1902, según enmendada .por la Ley 102 de 12 de mayo de 1937 (Leyes de 1936-37, pág. 250). Si esa conducta, aparte de desacato, constituía algún otro delito — no constituía el de fuga, ni el de tentativa de fuga, véase el artículo 152 del Código Penal como regía en ■esa fecha así como las enmiendas introducidas por las leyes 9, de 29 de diciembre de 1950 (Leyes de 1950-51, pág. 389) y 447 de 14 de mayo de 1952 ((1) pág. 911) — no podía sen-tenciársele sin sometérsele a juicio. El hecho de que el juez sentenciador considerara la vía sumaria el medio más eficaz para castigar al acusado por su conducta ante el tribunal, no le autorizaba a dispensar de aquellas garantías básicas reque-ridas para poderle imponer una sentencia por el acto reali-zado, sustituyendo el juicio a que tenía derecho el acusado por el castigo sumario que le fué impuesto. Y si no era delito — • fuera del de desacato — no podía ser sentenciado a pena alguna por un acto que no era penable. Aun si su conducta hubiera ■constituido en esa fecha el delito de tentativa de fuga, la pena máxima hubiera sido, en adición a- la originalmente impués-tale, y según el estatuto entonces en vigor, de mes y medio a seis meses de presidio. En su lugar, el tribunal le impuso, por vía de reconsideración y sin juicio, una pena de 4 a 5 años •de presidio, que agregó a la de 3 a 5 años, que originalmente consideró apropiada para el peticionario.
Por lo expuesto, soy de opinión que la sentencia de 7 a 10 años dictada en reconsideración, es nula y que el peticionario, habiendo ya cumplido la de 3 a 5 originalmente impuéstale, tiene derecho a su libertad.